                    IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

 MAGGIE MUJAHID,                                  )
                                                  )
                 Plaintiff,                       )
                                                  )
        v.                                        )
                                                  )   Case No. 4:19-cv-354
                                                  )
 CITY OF KANSAS CITY,                             )
 MISSOURI,                                        )
                                                  )
                 Defendant.                       )


                                 NOTICE OF REMOVAL
        Pursuant to 28 U.S.C. §§ 1441 and 1446(d), Defendant City of Kansas City,

Missouri (“City”) hereby gives notice of the removal of this action from the Circuit

Court of Jackson County, Missouri, at Kansas City to the United States District Court

for the Western District of Missouri, Western Division. In support of this Notice of

Removal, the City states the following:

        1.      On or about February 16, 2019, Plaintiff Maggie Mujahid commenced

this action against the City in the Circuit Court of Jackson County, Missouri (Case

No. 1916-CV04435).

        2.      Plaintiff served the City with the Summons and Petition on April 3,

2019.

        3.      Plaintiff’s petition is a civil action that includes a state law claim (Count

V) and four federal claims (Counts I-IV) made pursuant to the Americans with

Disabilities Act of 1990 (ADA, 42 U.S.C. § 12101 et seq.); Title VII of the Civil Rights


                                              1

             Case 4:19-cv-00354-HFS Document 1 Filed 05/03/19 Page 1 of 4
Act of 1964 (Title VII, 42 U.S.C. § 2000e et seq.), Civil Rights Act of 1866 (Section

1981, 42 U.S.C. § 1981), and Age Discrimination in Employment Act of 1967 (ADEA,

29 U.S.C. § 621 et seq.

      4.      Removal is proper because these claims arise under federal law and are

ones in which the U.S. District Court has original jurisdiction.

      5.      The U.S. District Court for the Western District of Missouri is the

appropriate court for filing of a notice of removal from the Circuit Court of Jackson

County, Missouri where the action was commenced and is pending.

      6.      Accordingly, City seeks to remove this action to the U.S. District Court

for the Western District of Missouri.

      7.      Thirty days have not expired since Defendant was served with a copy of

the summons and petition.

      8.      Immediately upon filing this notice of removal, Defendant will file a copy

of this notice with the clerk of the Circuit Court of Jackson County, Missouri and

provide written notice to Plaintiff.

      9.      Copies of all process, pleadings, and orders served upon the City in the

action are attached. (Exhibit A)

      10.     The City reserves the right to amend or supplement this Notice of

Removal.

      11.     Removing this action to federal court does not indicate an admission of

any of the averments or allegations made by Plaintiff, nor does it waive the right to

assert any and all defenses.



                                           2

           Case 4:19-cv-00354-HFS Document 1 Filed 05/03/19 Page 2 of 4
         WHEREFORE, Defendant City of Kansas City, Missouri, gives notice of the

removal of this action from the Circuit Court of Jackson County, Missouri to this

Court.


                                          Respectfully submitted,

                                          OFFICE OF THE CITY ATTORNEY

                                          By: /s/ Bret Kassen
                                          Bret R. Kassen,           #58967
                                          Assistant City Attorney
                                          2300 City Hall, 414 E. 12th Street
                                          Kansas City, Missouri 64106
                                          Telephone: (816) 513-3119
                                          Facsimile: (816) 513-3133
                                          Email: bret.kassen@kcmo.org
                                          ATTORNEYS FOR DEFENDANT CITY
                                          OF KANSAS CITY, MISSOURI


                             CERTIFICATE OF SERVICE

         I hereby certify that on May 3, 2019, I electronically filed the foregoing Notice

of Removal with the Clerk of the Court using the CM/ECF system which will

automatically send e-mail notification to all CM/ECF participants of record in this

case. Service of this Notice of Removal was also made by U.S. mail, postage prepaid,

to Plaintiff’s attorney Gerald Gray II at:

         Gerald Gray II
         G. Gray Law, LLC
         104 W. 9th Street
         Suite 401
         Kansas City, Missouri 64105

                                          /s/ Bret Kassen
                                          Attorney for Defendant

                                             3

           Case 4:19-cv-00354-HFS Document 1 Filed 05/03/19 Page 3 of 4
                             4

Case 4:19-cv-00354-HFS Document 1 Filed 05/03/19 Page 4 of 4
